DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-20 are currently pending in the application. -Applicant’s election of Invention Group II encompassing claims 10-20, and species of “reversible” for the reduced surface expression, encompassing claims 10-20 in the reply filed on 06-01-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Thus claims 10-20 are examined on the merits below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention. The instant claim 1 describes a method of treating cancer, in which an engineered immune cell is administered to a patient , the immune cell comprising an “activating receptor” (receptor AR for instance) and a “blocking receptor” (receptor BR for instance) each of which is expressed on the surface of the cell. The two receptors when engaged simultaneously by ligands on an immune cell interact in such a way so that the intracellular signal derived from the BR receptor engagement overrides any signal derived from the activating receptor. As claimed the effect is terminally achieved through reduced localized surface expression of the AR.  
The applicant therefore has claimed an expansive genus of cancer treatment methods, utilizing any conceivable immune cell, and an innumerable number of AR-BR pairs, as may be defined by particular protein sequences, which may be encompassed by the claims as instantly written. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See MPEP 2163(II)(A)(3)(a)(ii).

As a genus, immune cells represent a heterogenous and large genus of cells which are disparate in widely varied in functions within the human body. Neutrophils, Macrophage, T cells , NK cells, B cells, Basophils, and a large number of other subtypes within these broad categories make up the genus of “immune cells” which are instantly claimed. Such cells are comprised of unique and heterogenous receptor ligand pair complex signalling components. While some receptor components may function across cellular types not every cell comprises appropriate intracellular machinery to elicit stimulatory/inhibitory (blocking) utilizing a particular AR-BR pair. Thus, cross utilization of AR-BR pairs across cell types is unpredictable and a matter of empirical assessment.  As a rudimentary example of the variety and complexity of AR/BR cell surface “receptor” available to the breadth of immune cells, the disclosure of Engel et al (J Immunol 2015; 195:4555-4563) provides a list of 371 cluster of differentiation cell surface receptor molecules (table I) and molecular complexes many of which function as cellular receptor molecules, for example CD3e, CD4, CD8 which function as cellular receptors and coreceptors.  With respect to such receptor pairs applicant claims all known receptor pairs which satisfy the claimed functions as above, and any other synthetic or natural-synthetic receptor AR-BR pairs which satisfy the claimed functions.  Applicant has not presented any species of the AR-BR pairs with any structure to represent the claimed genus. Applicant presents a generic figures such as that in 24 and a laundry list of different structural elements corresponding to the modular components of the figure 24. However, applicant does not appear to disclose any specific species of an immune cell comprising the claimed receptor complexes by specific structure such as a complete sequence of a potential activating and blocking receptor (amino acid or nucleic acid encoding).  As all of the claimed functions are necessarily a function of primarily protein-protein interactions, such as those between a ligand and binding agent (such as a scFv, instant figure 24).  The functions however are claimed in the absence of any defining structural components of particular protein sequences.  
For an example of the issue presented with the claimed elements in the absence of information of what mutations or combinations of modular protein elements may be utilized and functionally satisfy the claimed method, one can look to Novozymes A/S et al. v. Dupont Nutrition Biosciences APS et al., 2013 WL 3779376, Case No. 2012-1433, C.A.Fed. (Wis.), in which the court states:  “The effects of any given mutation or combination of mutations in a variant can differ depending on the position(s) modified and the specific mutation implemented at each position. Some mutations may have no discernible effect on enzyme function, some may lead to varying degrees of instability or functional impairment, and some may actually improve enzyme activity or impart other desirable properties, such as improved stability at high temperatures”(Page 5). 
Thus, the instant application at best describes a roadmap for producing candidate T cells and receptors, and then determining which actually function as claimed (See Novozymes A/S v. DuPont Nutrition Biosciences). 
For another example of the complexity, diversity and unpredictability of binding derived from protein-protein interactions one may look to the disclosure of Lloyd et al. (Protein Engineering, Design & Selection vol. 22 no. 3 pp. 159–168, 2009).With respect to viable binding molecules (antibody) to a particular antigen (protein), Lloyd illustrates the tremendous diversity of VH and VL pairings and also usage of diverse repertoire of the highly variable antibody VH and VL sequences corresponding to what amounts to a diverse variable and unpredictable mix of amino acid sequences which bind to antigen through protein-protein interactions. (see Lloyd fig 1, 2, and p167 paragraphs 1-2).  With respect to the disclosed conventional chimeric antigen receptor molecules comprising a scFv binding domain, a hinge region, transmembrane region and intracellular signalling domain variously derived from known stimulatory and inhibitory signaling components; applicant provides limited number of assays that one might utilize to discover which kind of receptor pairs might function appropriately as claimed including cell killing assays with respect to target cells combinatorially expressing ligands targeted by the BR and AR.  Additional assays notably flow cytometry assays provide information with respect to whole cell non-localized surface expression levels of the BR and AR before and after stimulation with various ligands that are presented by the applicant.  With respect to assay which assess the functionality of the example chimeric antigen receptor and TCR pairs, it is noted that presentation of screening assays (MPEP 2163 II.A.3(a)) does not substitute for disclosure of a representative number of , for example cancer treatment methods which incorporate description of the dual signalling system components as are instantly claimed.  Additional assays notably flow cytometry assays provide information with respect to whole cell non-localized surface expression levels of the BR and AR before and after stimulation with various ligands that are presented by the applicant.  With respect to assay which assess the functionality of the example chimeric antigen receptor and TCR pairs, it is noted that presentation of screening assays (MPEP 2163 II.A.3(a)) does not substitute for disclosure of for example cancer treatment methods which incorporate description of which  the dual signalling system components as are instantly claimed. 
	Therefore, in summary an artisan of skill in the art considering the breadth of the claimed invention, as in claim 10 for example, and the limited range and number of examples which satisfy the claims would conclude that applicant was not in possession of the genus of cancer treatment methods as are instantly claimed. 
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 10-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frankel et al (WO2021035093A1). The instant claim 1 describes a method of treating cancer as described above which comprises the step of providing an engineered immune cell to a patient which comprises an “activating receptor” and a “blocking receptor” which are expressed on a surface of the engineered immune cell.  The disclosure of Frankel describes chimeric antigen receptor system which is comprised of “activating chimeric receptors” and “inhibitory chimeric receptors” (as synonymous with “blocking receptor”) (0069-0070). The activating receptor may comprise an extracellular domain which targets a surface antigen expressed on a tumor cell (“tumor targeting”). The inhibitory receptor may comprise an antigen which is NOT expressed on a tumor cell, therefore when the activating receptor is engaged in the absence of the inhibitory receptor ligand, the activating receptor translates a signal to the cytoplasm which results in cellular activation, while in the presence of the activating ligand and inhibitory ligand the immune cell will not be activated (figure 1 schematic for example). The cells of the invention are disclosed as potentially utilized in a wide variety of diseases such as cancer (00182). With regards to the remaining limitations presented in the claim 10, “when…” and the dependent claims 11-20, these limitations do not necessarily constitute additional steps required for completing the method. The encountering steps of the claimed method are conditional statements, which do not particularly need to occur to perform the actively claimed steps of the method. Additionally, one may consider the additional descriptive elements of claim 11 (“when…”) and the characteristics of the dependent claims 12-20 to be inherent characteristics of the method that is described by Frankel disclosure. As indicated above the disclosure of Frankel et al describes a system comprising exogenous inhibitory receptors activating receptors introduced for instance into a T cell. More specifically the disclosure of Frankel describes activating CAR molecules which comprise an scFv (directed to CD20), and conventional additional components of a CD8 hinge region, a CD28 transmembrane and CD28-CD3 zeta intracellular signalling domain (costimulatory and primary signaling domains) (Table A). These compare identically to disclosed hinge of the instant specification (CD8alpha, 0242), the disclosed intracellular signalling domains derived from the CD3zeta molecule (0257), CD28 co-stimulatory domain (0260) and CD28 transmembrane domain (0245). Thus, the components of the activating receptor appear to comprise identically and overlapping structural component species. Likewise, the disclosed intracellular signalling domains (ITIM) of the inhibitory receptor as disclosed in the instant specification for example, PD-1 (0269) are also disclosed by Frankel (0020). Thus, the inferred structural elements of the instant disclosure are identically disclosed by that of Frankel et al. In the absence of any disclosed and claimed structural elements distinguishing the instant receptor system from that of Frankel, the claimed mechanistic functional characteristics of the instant claims are considered inherent features of the identically disclosed structural element combinations when introduced into an immune cell such as a T cell. Indeed, the disclosure of Frankel mechanistically describes that the engagement of and localized spatial clustering (in the cell membrane) of chimeric inhibitory receptors in proximity to a chimeric activating receptor such as a TCR (or an activating CAR) can lead to negative regulation of the activating immune synapse through known molecular mechanisms (0090)(00147). Thus, the mechanistic features as expressed in claims 12-20 are essential temporal-spatial characteristics of a functioning immune synapse activated/inhibited as engaged by extracellular stimuli processed through the receptor pairs. This is what is instantly claimed, is described as a feature of such “immune synapse” in the disclosure of Frankel.
Therefore, the disclosure of Frankel, which teaches the claimed method substantially, anticipates the further mechanistic (and inherent) features that are passively claimed in 11-20. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: 
claims 8-14 of copending Application No. 17480466 (reference application). 
claim 11-20 of copending Application No. 17480473 (reference application). 
claim 11-20 of copending Application No. 17480476 (reference application). 
claim 11-20 of copending Application No. 17480487 (reference application). 
claim 14-17, 20-21 of copending Application No. 17480501 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims describe a method of treating cancer through providing an engineered immune cell to a patient which comprises an activating receptor and a blocking receptor. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Additional References of Interest
Gross et al. (WO2019068007A1): Additional disclosure of “activating” and “blocking” receptor constructions, methods and mechanisms.
Alcover et al. (Cell Biology of T cell Receptor Expression and Regulation. Annual Review of  Immunology 2018. 36:103–25)
Conclusion
Summary: NO claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        /AMY E JUEDES/Primary Examiner, Art Unit 1644